Case 1:21-cv-10915-IT Document 1-2 Filed 06/02/21 Page 1 of 7

Commonwealth of Massachusetts

SUFFOLK, SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO. 221 94+6VOOHS

 

ADER ITO MONTERO __ PLAINTIFFS).
V.

MATTHEW J. SASEMAN, DEFENDANT(S)

SUIVIMIONS

 

THIS SUMMONS IS DIRECTEDTO. AAtmwEew SHEE LAN . {Defendant’s Se 27

 

You are being sued. The Plaintiff{s) named above has started a Jawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been

filed in the suircelk . Si PERIO ef2, Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose'‘the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.

How to Respond. To respond to this lawsuit, you must file a written response with the court and maila
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:

 

al

 

a. Filing your signed original response with the Clerk's Office for Civil Business, SiicFetic Sup Court,
3 Bonnar Na ra (address}, by mail or in person, AND |
b. Delivering or mailing a copy of your response to the Plaintiff’s Attorney/Plaintiff at the following

 

address: Manue( 2 Prats (212. ihancerk S&T Cuse-7 MA
What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer

must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specitically request a jury trial in your
Answer or ina written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. [If

you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courts/case-legal-res/rules of court.

 
Case 1:21-cv-10915-IT Document 1-2 Filed 06/02/21 Page 2 of 7

COMMONWELATH OF MASSACHUSETTS

SUFFOLK, ss. SUPERIOR COURT DEPT
No <(34cV oe4ig

 

 

 

)
ADERITO MONTEIRO }
)
Vs. )
)
MATTHEW J. SHEEHAN )
: 4 . ____)
CLER
PARTIES

 

] Plaintiff, Aderito Monteiro, (hereinafter, “Mr. Monteiro”) is a Black Cape Verdean
individual and resides in the City of Randolph, Norfolk County, Massachusetts.

Ze. Defendant State Trooper Matthew J. Sheehan is and was, at all times material to this
complaint, a duly appointed and acting State Trooper of the Commonwealth of Massachusetts,

acting under color of law, to wit, under color of the statutes, ordinances, regulations, policies,

customs and usages of the Commonwealth of Massachusetts.

FACTUAL ALEGATIONS

2) On February 24, 2018 Mr. Monteiro was operating an off road vehicle in the vicinity of

Route I-93 South at exit 18 in Roxbury, Massachusetts.
4. On the same date, Boston Police and Massachusetts State Troopers responded to a report

of multiple all terrain vehicles and off road motorcycles being operated on the Zakim Bridge, the

Tip O’Neil Tunnel and Route I-93 South.
Case 1:21-cv-10915-IT Document 1-2 Filed 06/02/21 Page 3 of 7

Ds The Boston Police and Massachusetts State Troopers set up a roadblock at Exit 18 on
Route I-93 South.

6. As Mr. Monteiro operated his off road vehicle on Route I-93 South at exit 18 in Roxbury,
Massachusetts, he drove passed State Trooper Matthew J. Sheehan. At that time State Trooper
Matthew J. Sheehan pointed and discharged his rifle directly at Mr. Monteiro causing serious
bodily injury.

Ts Mr. Monteiro was ordered by a Boston Police officer to stop his off road vehicle and lie
on the ground. Mr. Monteiro complied and was later taken to the Boston Medical Center for
treatment of his injuries.

8. Despite the presence of dozens of police personnel at the scene State Trooper Matthew J.
Sheehan was the only police officer or State Trooper that discharged a firearm during the
incident.

9 The discharge of firearm by State Trooper Matthew J. Sheehan was deliberate willful,
unjustified and unprovoked by any action or conduct of Mr. Monteiro and was motivated solely

by racial animus toward Mr. Monteiro.

10. State Trooper Matthew J. Sheehan has a long prior history of posting racist and profane

comments on the internet, having posted approximately 100 such comments.
11. State Trooper Matthew J. Sheehan has also been the subject of five internal affairs

complaints between 2011 and 2016, including one for profanity and another for using excessive

force.

COUNT I 42 U.S.C. §1983

12. Plaintiff restates the factual allegations contained in Paragraphs 1 — 11 above, thereby

incorporating them by reference as though fully set forth herein.

M2
Case 1:21-cv-10915-IT Document 1-2 Filed 06/02/21 Page 4 of 7

13. The actions of State Trooper Matthew J. Sheehan constituted a deliberate, willful and

intentional violation of the following clearly established and well-settled federal constitutional

rights of Mr. Monteiro:
a) Freedom from the unreasonable seizure of his person and,

b) Freedom from the use of unreasonable, unjustified and excessive force.
14. Asa direct and proximate result of the above-described acts of State Trooper Matthew J.

Sheehan, Mr. Monteiro suffered the loss of his physical liberty, endured great pain of body and

 

anguish of mind, was required to incur expenses for medical treatment and was otherwise greatly

damaged.

COUNT 2 ~ ASSAULT AND BATTERY

I Mr. Monteiro restates the factual allegations contained in Paragraphs | — 11 above
thereby

incorporating them by reference as though fully set forth herein.
16. State Trooper Matthew J. Sheehan assaulted and battered Mr. Monteiro,
17, Asa direct and proximate result thereof, Mr. Monteiro suffered great pain of body and

anguish of mind, was required to incur expenses for medical treatment and was otherwise

greatly damaged.
Case 1:21-cv-10915-IT Document 1-2 Filed 06/02/21 Page 5 of 7

PRAYER FOR RELIEF
The Plaintiff, Mr. Monteiro prays that this Honorable Court:
a) Enter judgment in his favor on each and every count of this Complaint, and,
b) Award compensatory damages, and;
Cc) Award punitive damages against defendants under Count 1, and;

d) Award the costs of this action, including reasonable attorney fees pursuant to 42
U.S.C. $1988 under Count 1, and:

e) Award costs and interest and,
f) Award such other and further relief as this Court may deem appropriate.

THE PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

 

 

Respectfully submitted,
Se ——
G. . a oan = —

 

 

 

 

Manuel R. Pires, Esq. BBO#563067
1212 Hancock Street, Suite LL30
Quincy, Massachusetts 02169
617-770-1212

Andrew Stockwell-Alpert, Esq.
BBO #481190

6 Beacon Street, Suite 900

Boston, MA 02108

617-720-4244
Dated; February 22, 2021
Case 1:21-cv-10915-IT Document 1-2 Filed 06/02/21 Page 6 of 7

Reed oo heater “= et ne amt

 

’ DOCKET NUMBER Trial Gourt of Massachusetts
CIVIL ACTION COVER SHEET The superior Court

 

 

“Gfile

‘| PLAINTIFF(S): ; ADERITO MonTEeiRo COUNTY

ADDRESS: QO GLENDALE S7eeeT_

 

 

: RANDOLPH, MA O236@ __ OFFENDANTIS: «= Mew ST, See Han

 

 

; - _100 Masspoer HAvL Read
arrorney;  MAwiucl FR, Prrees | FOUTH Boston, MA

| ADDRESS: 1212 Hane oc. Sees iT ADDRESS:

Se a et Sal

 

_ Suite bi-2zeo

a Duiery, MA o2z/64
BBO: 563 OG]

 

 

 

 

 

 

 

 

 

 

 

 

 

— TYPE OF ACTION AND TRAGK DESIGNATION (see reverse side) =—
CODE NO. TYPE OF ACTION (specify) TRACK HAS 4 JURY CLAIM BEEN MADE?
BQq ECWit RiewtS Action [= RA YES NO
“if “Other" please describe:
; is there a clalm underG.L. c. 93A? is this a class action under Mass. R. Civ. P. 237
[| YES NO YES ht NO

 

 

 

 

 

 

 

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following Is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.

TORT CLAIMS
(attach additional sheets as necessary)
|A, Documented medical expenses to date:

 

 

 

 

De PUREE ASSIA OX BNE GS co rscrynevazscwrnanepuvamcannversansanesaneaw sai aavansaWiNCiabeSENTAAdAAvallinrnenoannvenrnenvnaaccenounccavavaveanrsenvaceranaevexeseaveseareeaeeecexiees Ses
2. Total OCtOr EXPENSES ..........cscccsssscssscsssesssscesesoscsccssssessssveassonvuneuasosscconsusessarsucseaseesecssaiaseusqaseessassocaseecesusescsseseessoresseosesscésecesesesces.c. g
3. Total chiropractic Oxpenses .......cccsesecssssecssesscessstenessssesssssssessestssescsssenseusssesuctsacasssusassverays savasasavsuenensesusssusabesseeesseseeeseveccccececesecce. §
4. Total physical therapy expenses ..........ssssocseccsssssossssssesssevevsscsseeensonscsesascnossossorssesavssessezscteecacaraesecesecessesensersensessececsseouseveesecese sess, §
| 5. Total other expenses (describe DElOW) 00... cscessscecseseevsssssesesessessssessescvsssessasassenssavacssassesssuacs tavsvsseuseursuvesasuceuseesescessesecoseesecsceceeecc, >

 

 

 

 

 

B. Documented lost wages and compensation to date ..,....cccccssssecsssssessssesssessesvessecesssessessessessussectsessesuepassissressibesessiseeseeseescesceeseoeesceescescecc a
C. Documented property damages to date on... cesssssssssessuessssessesnescessecsessvssscssessusssseusarstussuseussussupsusassassasssasasbusvesmateseeescesecseeeeeeseeececsececcee. $ :
D. Reasonably anticipated future medical and hospital ExPENSeS .............csecseccseocsecsecereseccessucssessvsssesssssssessussuepsassttestiseisestieesoeeseeeceseeecce cn. 2
E. Reasonably anticipated lost Wages 0... ccessecssecscssscsscssseccssessessssscssecssscucnecsucsucsecsusssscnessusassessavsepssapsonopssoesesceesessecoecsecseeeeescesccccn $
F, Other documented Items of damages (describe belOW) ..........csssessssssssassesecsessnecersevsssssvssussussesssesusavgsassautessesvasssecessesseeseeseeseeeeeeeeccecseecc $

 

G. Briefly describe plaintiffs injury, including the nature and extent of injury:

TOTAL (A-F):$

 

CONTRACT CLAIMS

(attach additional sheets as necessary)

[ This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1 (a).
Provide a detailed description of claim(s):

 

 

TOTAL: $

 

 

 

_. . = eer ae 2 Sa = Date: O24 23 eh CL
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.

 

 

ee Te “FLT

 

CERTIFICATION PURSUANT TO SJC RULE 1:18 :
| hereby certify that | have complied with requirements of Rute 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SUC
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

———
Signature of Attorney of Record: X ey eS

“ = is — |
N77

 

 

 

Date: 127,23 3024

 
Case 1:21-cv-10915-IT Document 1-2 Filed 06/02/21 Page 7 of 7

 

 

 

DOCKET NUMBER

CIVIL TRACKING ORDER
' (STANDING ORDER 1- 88) 2184CV00418

 

iia " sera i AT ' Tera

 

CASE NAME:
Monteriro, Aderito vs. Sheehan, Mattnew J

Trial Court of Massachusetts
The Superior Court

 

 

Michael Joseph Donovan, Clerk of Court

 

ioe, oh sot bake te LE

TO: File Copy

 

COURT NAME & ADDRESS _
Suffolk County Superior Court ~ Civil

suffolk County Courthouse, 12th Floor
Three Pemberton Square
Boston, MA 02108

 

than the deadlines indicated.

STAGES OF LITIGATION

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

DEADLINE

 

SERVED BY

FILED BY HEARD BY

 

Service of process made and return filed with the Court

EE TET? aa ee ee

eee

05/24/2021

 

Response to the complaint filed (also see MRCP 12)

Caen eres, ee

06/23/2021

 

 

 

 

 

 

 

 

 

 

 

All motions under MRCP 12, 19, and 20 06/23/2021 07/23/2021 08/23/2021
All motions under MRCP 15 06/23/2021 07/23/2021 08/23/2021
All discovery requests and depositions served and non-expert 12/20/2021

depositions completed | PA ee

All motions under MRCP 56 01/19/2022 02/18/2022

Final pre-trial conference held and/or firm trial date set 06/20/2022
Case shall be resolved and judgment shall issue by —  ‘\o2/23/2023

 

 

 

This case is assigned to

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

 

DATE ISSUED ASSISTANT CLERK

02/23/2021 Paul Kenneally

 

 

PHONE

 

(617)788-8172

 

 

cae

Date/Time Printed; 02-23-2021 14 45 38

SCV026\ 08/2018
